Title: From James Madison to James Monroe, 15 May 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State May 15th 1806
                    
                    Since my last of 23 April I have received your several letters of 28 February, and March 11th.
                    This will be put into the hands of Mr Pinckney, whose appointment jointly with you by a Commission Extraordinary has been already communicated, and who proceeds to London with the powers and instructions for carrying the joint Commission into effect. This you will find embraces a larger field of negotiation and convention than fell within the instructions heretofore given you in your capacity of Minister Plenipotentiary alone. The Commission Extraordinary therefore will not be without important

objects, even if those previously committed to yourself should fortunately have been obtained. Mr Pinckney carries with him also a Commission and letters of credence as your successor in case you should persist in your intention of returning after the occasion which suspended it shall be over. A letter of farewell also for yourself, goes by him, of the same provisional character.
                    As the joint Commission does not include the subject of the Convention of limits not yet acceded to by Great Britain as varied by the Senate here, it will remain with you alone, or your successor, to continue the endeavours to bring that business to a conclusion. The present Ministry may perhaps be more penetrating or more pliant than their predecessors, who do not appear to have accurately examined the case, and to have added to their ignorance or inattention, a jealousy not friendly to a prudent adjustment. You will easily make those now in office understand the true state of the difficulties, and it may be hoped that a spirit of conciliation will disregard or overcome them. If any repugnance should be shewn to the erasure of the 5th article as proposed by the Senate, and thereby leaving unsettled for the present, the boundaries in the North West Quarter of the Union, and preference should be given to a proviso against any constructive effect of the Louisiana Convention, on the intention of the party at the signature of the depending Convention, you may concur in the alteration, with a view to bring the subject, in that form, before the ratifying authority of the United States.
                    I must observe to you however, that either another proviso, or a clear understanding to the same effect, or at least an understanding that the question is open for future settlement, will be proper in order to supersede pretensions which the British Government may otherwise found on their possession of the Island of Grand Menan, and the silence of the instrument with respect to it. This Island is of considerable extent, is clearly within the general limits of the United States, as fixed by the Treaty of peace; and is understood not to be within the exception, made by the Treaty, of Islands appurtenant to Nova Scotia; since all such Islands must be either west, East or North of the Coast of that province and within six leagues thereof; whereas the Island of Grand Menan is nearly due South of the nearest part of the Coast, and is either in the whole or with the exception of a mere point, beyond the distance of six leagues. No just title can therefore be alledged on the British side, and care would have been taken to guard against a pretended one by a clause to that effect, if the facts of British settlement and the exercise of British jurisdiction had been known at the time. The documents now transmitted will sufficiently explain the subject, and enable you to annex a proper clause to the Convention. One of these documents will give you a view at the same time of a late case in which An American vessel bringing plaister of paris from Nova Scotia to the United

States, was condemned. In strictness of law, the condemnation may have been not objectionable; but considering the continuance of the trade for a length of time, and the official sanction added to the usage, the case makes a very strong appeal to the equity and liberality of the British Government. The dependance of the British settlements in that quarter, on supplies from the United States more essential to them than Plaister is to us, suggests other considerations not unworthy of attention. These however will be brought most advantageously into view, in one of the branches of the joint negotiation.
                    The three British ships of war whose outrages near New York in the summer of 1804, were then communicated to you, have lately revisited the same neighbourhood, and renewed their violent and lawless proceedings. Besides the violations committed on our commerce, even within our territorial jurisdiction, the life of an American Citizen, on board a coasting vessel, within less than half a mile of the shore, was taken away by a cannon ball fired from the Leander, in order to arrest and detain the vessel for a purpose in itself unlawful. Inclosed herewith are copies of a correspondence on the occasion between the Mayor of New york and this Department, including a correspondence between him and the Captain of the Leander; a copy of a letter from this Department to Mr Merry, and of his answer, and a copy of the proclamation issued by the President in conformity with the provisions in an act of Congress which passed at their Session before the last.
                    These documents will put you in possession of all requisite knowledge of the case; which has excited a very extraordinary and universal indignation. You will therefore present it to the British Government in terms which equally express the enormity of the offence, and the necessity of an exemplary punishment of the offender. Nothing short of an actual delivery of him to the justice of our own Tribunals, or bringing him to justice in those of Great Britain, either will or can be expected to be satisfactory. The slight put on the remonstrances heretofore made in the case of Capt Bradley, who instead of suffering the punishment he had so justly incurred, was advanced from a frigate to the command of a ship of the line, has not been forgotten, and invigorates the national sentiment which now demands that a proper example be made of Capt. Whitby.
                    It is regretted that such an occurrence should mingle itself with the amicable negotiations on foot between the two Governments; but it cannot be doubted that the best use to which it can be turned will be that of setting an example which will prevent repetitions, and strengthen that confidence on both sides which is the best cement of mutual friendship and the best security for lasting harmony. I have the honor to be, With high consideration & respect Sir, your most Obt Set.
                    
                        James Madison
                    
                 